As filed with the Securities and Exchange Commission on July 14, 2014 File No. 333-178600 File No. 811-22648 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO. 3 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] AMENDMENT NO. 6 [X] ASPIRIANT GLOBAL EQUITY TRUST (Exact Name of Registrant As Specified in Charter) 11100 Santa Monica Boulevard Suite 600 Los Angeles, California 90025 (Address of Principal Executive Offices, Zip Code) (310) 806-4000 (Registrant’s Telephone Number, including Area Code) Robert J. Francais Aspiriant Global Equity Trust 11100 Santa Monica Boulevard Suite 600 Los Angeles, California 90025 (Name and Address of Agent for Service) Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 It is proposed that this filling will become effective (check the appropriate box): [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, (the “Securities Act”), and the Investment Company Act of 1940, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Los Angeles, and the State of California, on the 14th day of July, 2014. ASPIRIANT GLOBAL EQUITY TRUST /s/Robert J. Francais By: Robert J. Francais Trustee and President Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following persons in the capacity and on the dates indicated. Signature Title Date /s/ Bob Wagman* Trustee July 14, 2014 Bob Wagman /s/ Michael D. LeRoy* Trustee July 14, 2014 Michael D. LeRoy /s/ Robert D. Taylor* Trustee July 14, 2014 Robert D. Taylor /s/ Robert J. Francais Trustee and President July 14, 2014 Robert J. Francais /s/ Karyn Williams* Trustee July 14, 2014 Karyn Williams /s/ Hilarie C. Green Treasurer and Principal Financial Officer July 14, 2014 Hilarie C. Green *By: /s/Hilarie C. Green Hilarie C. Green * Attorney-in-Fact pursuant to power of attorney. EXHIBITS LIST Exhibit Name Exhibit Number XBRL Instance Document EX-101.INS XBRL Taxonomy Extension Schema Document EX-101.SCH XBRL Taxonomy Extension Calculation Linkbase EX-101.CAL XBRL Taxonomy Extension Definition Linkbase EX-101.DEF XBRL Taxonomy Extension Labels Linkbase EX-101.LAB XBRL Taxonomy Extension Presentation Linkbase EX-101.PRE
